     Case 5:20-cv-00119-MHH-SGC Document 21 Filed 03/26/21 Page 1 of 4                      FILED
                                                                                   2021 Mar-26 AM 11:24
                                                                                   U.S. DISTRICT COURT
                                                                                       N.D. OF ALABAMA


                  UNITED STATES DISTRICT COURT
             FOR THE NORTHERN DISTRICT OF ALABAMA
                     NORTHEASTERN DIVISION

JASON CHRISTOPHER GENTLE,                  )
                                           )
       Petitioner,                         )
                                           )
v.                                         )    Case No. 5:20-cv-00119-MHH-SGC
                                           )
WARDEN TONEY, et al.,                      )
                                           )
       Respondents.                        )

                          MEMORANDUM OPINION
      The magistrate judge entered a report on January 7, 2021, in which she

recommended that Jason Christopher Gentle not be allowed to proceed with his

petition for a writ of habeas corpus pursuant to 28 U.S.C. § 2254 because it is

untimely, meaning the petition is barred by the applicable one-year statute of

limitations. (Doc. 12). On March 15, 2021, Mr. Gentle filed objections to the report

and recommendation. (Doc. 20).

      A district court “may accept, reject, or modify, in whole or in part, the findings

or recommendations made by the magistrate judge.” 28 U.S.C. § 636(b)(1)(C). A

district judge must “make a de novo determination of those portions of the

[magistrate judge’s] report or specified proposed findings or recommendations to

which objection is made.” 28 U.S.C. § 636(b)(1); see also FED. R. CRIM. P. 59(b)(3)

(“The district judge must consider de novo any objection to the magistrate judge’s
     Case 5:20-cv-00119-MHH-SGC Document 21 Filed 03/26/21 Page 2 of 4




recommendation.”). A district court’s obligation to “‘make a de novo determination

of those portions of the report or specified proposed findings or recommendations to

which objection is made,’” 447 U.S. at 673 (quoting 28 U.S.C. § 636(b)(1)), requires

a district judge to “‘give fresh consideration to those issues to which specific

objection has been made by a party,’” 447 U.S. at 675 (quoting House Report No.

94-1609, p. 3 (1976)). United States v. Raddatz, 447 U.S. 667 (1980) (emphasis in

Raddatz).

      In his objections, Mr. Gentle restates his argument that his appellate counsel

was ineffective because he failed to file a motion for new trial and raise the issue of

ineffective assistance of trial counsel within the time allowed under state law. (Doc.

20, p. 1). Mr. Gentle acknowledges, though, that the Alabama Court of Criminal

Appeals ruled on the merits of his ineffective assistance of counsel claims. (Doc.

20, pp. 1–2). Mr. Gentle argues his counsel’s “failing qualified [his] case to fall

within the requirements of Martinez v. Ryan and Trevino v. Thaler,” excusing him

from the one-year statute of limitations. (Doc. 20, p. 4).

      Neither the Martinez decision nor the Trevino decision excuses Mr. Gentle’s

delay in filing his federal habeas petition. Martinez v. Ryan, 566 U.S. 1 (2012);

Trevino v. Thaler, 569 U.S. 413 (2013). In Martinez and Trevino, the Supreme Court

considered state procedural laws and discussed the concept of procedural default. In

Martinez, the Supreme Court held that “a procedural default will not bar a federal


                                          2
     Case 5:20-cv-00119-MHH-SGC Document 21 Filed 03/26/21 Page 3 of 4




habeas court from hearing a substantial claim of ineffective assistance at trial if, in

the initial-review collateral proceeding . . . counsel in that proceeding was

ineffective.” Martinez, 566 U.S. at 17. In Trevino, the Supreme Court reiterated the

holding in Martinez and extended it to cover a situation in which the “state

procedural framework . . . makes it highly unlikely . . . that a defendant will have a

meaningful opportunity to raise a claim of ineffective assistance of trial counsel on

direct appeal.” Trevino, 569 U.S. at 429. Mr. Gentle’s habeas petition is barred by

the statute of limitations, not by procedural default. So, Martinez and Trevino do

not allow Mr. Gentle to avoid the statute of limitations.

      In his objections, Mr. Gentle has not challenged the magistrate judge’s

calculation of the federal statute of limitations, and he has not explained why he did

not file his federal habeas petition sooner. The Court finds no error in the magistrate

judge’s calculation of the statute of limitations. Mr. Gentle filed his federal habeas

petition on December 31, 2019, more than two-and-a-half years after the statute of

limitations expired. Because there is no basis in the record for tolling the statute of

limitations under the law that governs Mr. Gentle’s habeas petition, the Court must

deny the petition because Mr. Gentle waited too long to pursue his claim.

      Therefore, after consideration of the record in this case, the Court overrules

Mr. Gentle’s objections, adopts the magistrate judge’s report, and accepts her

recommendation.     The Court will not issue a certificate of appealability. If Mr.


                                          3
     Case 5:20-cv-00119-MHH-SGC Document 21 Filed 03/26/21 Page 4 of 4




Gentle wishes to appeal, he must request a certificate of appealability from the

Eleventh Circuit Court of Appeals.

      By separate order, the Court will dismiss Mr. Gentle’s habeas petition because

it is time-barred.

      DONE and ORDERED this March 26, 2021.


                                     _________________________________
                                     MADELINE HUGHES HAIKALA
                                     UNITED STATES DISTRICT JUDGE




                                         4
